— Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered January 12, 1990, convicting defendant upon his plea of guilty of the crimes of burglary in the first degree, robbery in the first degree and escape in the first degree.
County Court properly denied defendant’s motion to suppress certain evidence. First, we find that defendant lacked standing to object to the search as he had no expectation of privacy in the searched premises in that he was only an occasional visitor there (see, People v Mills, 159 AD2d 520, lv denied 76 NY2d 739; People v Simon, 107 AD2d 196, 197-198). In any event, the record establishes that the search was conducted after the person who leased the apartment voluntarily gave his written consent (see, People v Mills, supra, at *983521; People v Brewington, 145 AD2d 962). There is also no evidence in the record to substantiate defendant’s claim that he was denied the effective assistance of counsel on the basis of being advised to plead guilty. Not only did defendant receive a very favorable plea bargain in which six counts were dropped, including attempted murder in the second degree, but he made no indication during his plea allocution that his attorney coerced him into entering the guilty plea (see, People v Paterno, 141 AD2d 771, 772, lv denied 72 NY2d 1048; People v Mayes, 133 AD2d 905, 906).
Mahoney, P. J., Mikoll, Yesawich Jr. and Mercure, JJ., concur. Ordered that the judgment is affirmed.